Per Cv/riam:

In this attorney disciplinary matter, respondent has conditionally admitted to certain ethical violations and consents to an indefinite suspension from the practice of law in this State. We accept respondent’s conditional admission.
Respondent pled guilty in federal district court to a charge of violating the Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C.A. § 1962(C) (1984). The charge alleged that respondent, while Speaker Pro Tempore of the South Carolina House of Representatives, committed various acts of extortion under color of official right, accepted bribes as an *96elected official, and obstructed justice by tampering with witnesses in violation of federal law. Respondent was sentenced to forty-six (46) months imprisonment and supervised release for three (3) years.
Respondent has been convicted of a serious crime as defined in paragraph 2(P) of the Rule on Disciplinary Procedure, Rule 413, SCACR. Further, he has engaged in conduct that is prejudicial to the administration of justice, that adversely reflects upon his fitness to practice law, and that tends to bring courts and the legal profession into disrepute.
It is therefore ordered that respondent shall be indefinitely suspended from the practice of law in this State. Respondent shall file an affidavit with the Clerk of Court, within fifteen (15) days of the date of the filing of this opinion showing that he has complied with Paragraph 30 of Rule 413, SCACR.
Indefinite suspension.